               Case 20-11413-KBO         Doc 289     Filed 07/07/20         Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                    )                   Chapter 11
                                          )
LVI INTERMEDIATE HOLDINGS, INC. et al., )                     Case No. 20-11413 (KBO)
                                          )                   (Jointly Administered)
                  Debtors.                )
__________________________________________)

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of July, 2020, I caused to be filed with the Court

electronically, and I caused to be served a true and correct copy of the:

   APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION
      AND EMPLOYMENT OF MORRISON & FOERSTER LLP AS COUNSEL
        TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                    NUNC PRO TUNC TO JUNE 16, 2020
                              [D.I. 286]

APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING AND APPROVING THE
   EMPLOYMENT OF MORRIS JAMES LLP AS COUNSEL TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 16, 2020
                             [D.I. 287]

  APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR AN ORDER UNDER BANKRUPTCY CODE SECTIONS 1103 AND 328 AND
     BANKRUPTCY RULE 2014(A) (I) APPROVING THE EMPLOYMENT AND
  RETENTION OF GAVIN/SOLMONESE LLC NUNC PRO TUNC TO JUNE 23, 2020,
              AS FINANCIAL ADVISOR TO THE COMMITTEE
                                [D.I. 288]

         upon the parties that are registered to receive notice via the Court’s CM/ECF notification

system, and additional service was competed via US mail on the parties listed below.



                                                      /s/ Jeffrey R. Waxman
                                                      Jeffrey R. Waxman (DE Bar No. 4159)




11835838/1
                            Case 20-11413-KBO     Doc 289          Filed 07/07/20   Page 2 of 4


ALCON LABORATORIES INC                  ALORICA INC                                  AMERICAN EXPRESS
BRENT POLLY                             DANIELLE EVANS                               AUSTIN SIEGFRIED
PO BOX 677775                           5161 CALIFORNIA AVE.,STE 100                 PO BOX 650448
DALLAS TX 75267-7775                    IRVINE CA 92617                              DALLAS TX 75265-0448




AMO SALES AND SVC INC                   AMOBEE INC                                   ARIZONA ATTORNEY GENERAL'S OFFICE
GERARD SHIN                             MEGAN REIFEISS                               PO BOX 6123
PO BOX 74007099                         PO BOX 894409                                MD 7611
CHICAGO IL 60674-7099                   LOS ANGELES CA 90189                         PHOENIX AZ 85005-6123




BALLARD SPAHR LLP                       BALLARD SPAHR LLP
DUSTIN P BRANCH;JESSICA M SIMON         LESLIE C HEILMAN;LAUREL D ROGLEN             BEN COOK
2029 CENTURY PARK EAST STE 800          919 N MARKET ST.,11TH FLOOR                  ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90067- 2909              WILMINGTON DE 19801-3034




BRACE WOOD
                                        BURR & FORMAN LLP                            CAMPBELL & LEVINE LLC
SARA TAYLOR
                                        RICHARD A ROBINSON,ESQ                       MARK T HURFORD,ESQ
1400 E EXPRESSWAY 83
                                        1201 N MARKET ST.,STE 1407                   222 DELAWARE AVE.,STE 1620
SUITE 155
                                        WILMINGTON DE 19801                          WILMINGTON DE 19801
MCALLEN TX 78503




                                                                                     COLE SCHOTZ P.C.
CENTURYLINK                             CLINICAL PROPERTY HOLDINGS, LLC
                                                                                     G. DAVID DEAN
MIGUEL ZELAYA                           ERIC SOLHEIM
                                                                                     500 DELAWARE AVE
PO BOX 52187                            653 COLLINS MEADOW DRVIE
                                                                                     SUITE 1410
PHOENIX AZ 85072-2187                   GEORGETOWN SC 29940
                                                                                     WILMINGTON DE 19801




COLE SCHOTZ P.C.                        COLE SCHOTZ P.C.
                                                                                     CROSS & SIMON LLC
NORMAN L PERNICK                        G DAVID DEAN
                                                                                     CHRISTOPHER P SIMON;KEVIN S MANN
500 DELAWARE AVENUE                     500 DELAWARE AVE
                                                                                     1105 N MARKET ST.,STE 901
SUITE 1410                              STE 1410
                                                                                     WILMINGTON DE 19801
WILMINGTON DE 19801                     WILMINGTON DELAWARE 19801




                                        DELAWARE ATTORNEY GENERAL                    DELAWARE DIVISION OF REVENUE
DAVIS VISION INC
                                        BANKRUPTCY DEPT                              CHRISTINA ROJAS
PAT CERVINO
                                        CARVEL STATE OFFICE BLDG                     CARVEL STATE OFFICE BUILD 8TH FL
175 EAST HOUSTON S
                                        820 N FRENCH ST 6TH FL                       820 N FRENCH ST
SAN ANTONIO TX 78205
                                        WILMINGTON DE 19801                          WILMINGTON DE 19801




                                                                                     DELAWARE STATE TREASURY
DELAWARE SECRETARY OF STATE             DELAWARE SECRETARY OF STATE
                                                                                     BANKRUPTCY DEPT
DIV OF CORPORATIONS FRANCHISE TAX       DIVISION OF CORPORATIONS
                                                                                     820 SILVER LAKE BLVD
PO BOX 898                              401 FEDERAL ST STE 4
                                                                                     STE 100
DOVER DE 19903                          DOVER DE 19901
                                                                                     DOVER DE 19904




DOUGLAS EMMETT 2010 LLC
                                                                                     FORCHELLI DEEGAN TERRANA LLP
CARMELA VILLAGRACIA                     FACEBOOK INC
                                                                                     GERARD R LUCKMAN
1003 BISHOP ST                          1601 WILLOW RD
                                                                                     333 EARLE OVINGTON BLVD.,STE 1010
#440                                    MENLO PARK CA 94025
                                                                                     UNIONDALE NY 11553
HONOLULU HI 96813




                                                                                     GOLDBERG KOHN
FRANCHISE TAX BOARD                     FURR AND COHEN PA
                                                                                     RANDALL L KLEIN
BANKRUPTCY SECTION MSA340               ROBERT C FURR,ESQ
                                                                                     55 EAST MONROE STREET
PO BOX 2952                             2255 GLADES RD.,STE 301E
                                                                                     SUITE 3300
SACRAMENTO CA 95812-2952                BOCA RATON FL 33431
                                                                                     CHICAGO IL 60603
                             Case 20-11413-KBO     Doc 289       Filed 07/07/20   Page 3 of 4

                                         GREENBERG TRAURIG LLP
                                                                                   GREENBERG TRAURIG PA
GOOGLE INC                               DENNIS A MELORO
                                                                                   ARI NEWMAN
1600 AMPHITHEATRE PKWY                   THE NEMOURS BLDG
                                                                                   333 SE 2ND AVE.,STE 4400
MOUNTAIN VIEW CA 94043                   1007 NORTH ORANGE ST.,STE 1200
                                                                                   MIAMI FL 33131
                                         WILMINGTON DE 19801




                                         HONIGMAN LLP                              HW HOLLINGER CANADA INC
HENRY SCHEIN INC
                                         LAWRENCE A LICHTMAN,ESQ                   ROBERTO MANCUSO
HEATHER STEPHENS
                                         2290 FIRST NATIONAL BLDG                  550 RUE SHERBROOKE O STE 2070
PO BOX 371952
                                         660 WOODWARD AVE                          MONTREAL QC H3A1B9
PITTSBURGH PA 15250-7952
                                         DETROIT MI 48226                          CANADA




                                         INTERNAL REVENUE SVC
INTERNAL REVENUE SVC                                                               KURTZMAN STEADY LLC
                                         CENTRALIZED INSOLVENCY OPERATION
CENTRALIZED INSOLVENCY OPERATION                                                   JEFFREY KURTZMAN,ESQ
                                         2970 MARKET ST
PO BOX 7346                                                                        401 S 2ND ST.,STE 200
                                         MAIL STOP 5 Q30 133
PHILADELPHIA PA 19101-7346                                                         PHILADELPHIA PA 19147
                                         PHILADELPHIA PA 19104-5016




LINEBARGER GOGGAN BLAIR & SAMPSON LLP    LINEBARGER GOGGAN BLAIR & SAMPSON LLP     LINEBARGER GOOGAN BLAIR & SAMPSON LLP
ELIZABETH WELLER                         JOHN P DILMAN                             DON STECKER
2777 N STEMMONS FREEWAY, STE 1000        P O BOX 3064                              112 E PECAN ST.,STE 2200
DALLAS TX 75207                          HOUSTON TX 77253-3064                     SAN ANTONIO TX 78205




LVI INTERMEDIATE HOLDINGS, INC.          MARICOPA COUNTY TREASURER
                                                                                   MARKETING ARCHITECTS
LISA MELAMED, INTERIM CEO                PETER MUTHIG
                                                                                   B QUARBERG
1555 PALM BEACH LAKES BLVD               MARICOPA COUNTY ATTORNEY'S OFFICE
                                                                                   110 CHESHIRE LN STE 200
SUITE 600                                225 W MADISON AVE
                                                                                   MINNEAPOLIS MN 55305
WEST PALM BEACH FL 33401                 PHOENIX AZ 85003




                                                                                   METLIFE GROUP BENEFITS
                                         MCCREARY VESELKA BRAGG & ALLEN PC         METLIFE SMALL BUSINESS CENTER
MARKUS HOCKENSON                         TARA LEDAY                                SHANNA CURRY
ADDRESS INTENTIONALLY OMITTED            P O BOX 24106701                          BOX # 804466
                                         ROUND ROCK TX 78680                       811 MAIN ST 7TH FLOOR
                                                                                   KANSAS CITY MO 64180-4466




                                                                                   MICHIGAN DEPT OF TREASURY, TAX POL DIV
METZ LEWIS BRODMAN MUST O'KEEFE LLC      MEYERS ROMAN FRIEDBERG & LEWIS LPA
                                                                                   LITIGATION LIAISON
JUSTIN M TUSKAN,ESQ                      DAVID M NEUMANN
                                                                                   430 WEST ALLEGAN ST
535 SMITHFIELD ST.,STE 800               28601 CHAGRIN BLVD.,STE 600
                                                                                   2ND FL AUSTIN BLDG
PITTSBURGH PA 15222                      CLEVELAND OH 44122
                                                                                   LANSING MI 48922



                                                                                   MISSOURI DEPT OF REVENUE
                                         MILLER NASH GRAHAM & DUNN LLP             STEVEN A GINTHER, SPECIAL ASST ATTORNEY
MICROSOFT ONLINE INC                     JOHN R KNAPP JR                           GENERAL
PO BOX 847543                            PIER 70                                   GENERAL COUNSEL'S OFFICE
DALLAS TX 75284-7543                     2801 ALASKAN WAY STE 300                  BANKRUPTCY UNIT
                                         SEATTLE WA 98121                          P.O. BOX 475
                                                                                   JEFFERSON CITY MO 65105-0475



NEUSTAR INFO SVC INC                     MORRIS NICHOLS ARSHT & TUNNELL LLP
                                                                                   OASIS MEDICAL INC
BANK OF AMERICA                          ROBERT J DEHNEY
                                                                                   MONICA LOERA
HOMAN HAGHARI                            1201 NORTH MARKET STREET
                                                                                   514 SOUTH VERMONT AVE
PO BOX 742000                            16TH FLOOR
                                                                                   GLENDORA CA 91741
ATLANTA GA 30374-2000                    WILMINGTON DE 19801



                                                                                   OFFICE OF UNEMPLOYMENT COMPENSATION TAX
OFFICE OF THE U.S. TRUSTEE
                                                                                   SERVICES (UCTS)
KAREN E. STARR, CPA                      OASIS MEDICAL
                                                                                   DEB SECREST
BANKRUPTCY ANALYST                       MATT KRALL
                                                                                   PA- DEPT OF LABOR AND INDUSTRY
J. CALEB BOGGS FEDERAL BUILDING          514 S VERMONT AVE
                                                                                   COLLECTIONS SUPPORT UNIT
844 KING STREET, SUITE 2207              GLENDORA CA 91741
                                                                                   651 BOAS ST.,RM 925
WILMINGTON DELAWARE 19801
                                                                                   HARRISBURG PA 17121
                               Case 20-11413-KBO    Doc 289        Filed 07/07/20   Page 4 of 4

                                           OFFICE OF THE US TRUSTEE                  PEPPER HAMILTON LLP
OFFIT KURMAN PA
                                           RICHARD L. SCHEPACARTER, ESQ              KENNETH A LISTWAK
STEPHEN A METZ,ESQ
                                           844 KING ST                               HERCULES PLAZA STE 5100
4800 MONTGOMERY LANE, 9TH FLR
                                           STE 2207                                  1313 N MARKET ST
BETHESDA MD 20814
                                           WILMINGTON DE 19801                       WILMINGTON DE 19899-1709




                                           OKLAHOMA COUNTY TREASURER
                                                                                     RP AVENTINE OFFICE OWNER LLC
                                           GRETCHEN CRAWFORD, ASST DISTRICT
RONALD ANTONIEWICZ                                                                   M GONZALEZ
                                           ATTORNEY
ADDRESS INTENTIONALLY OMITTED                                                        3953 MAPLE AVE STE 300
                                           320 ROBERT S KERR, RM 505
                                                                                     DALLAS TX 75219
                                           OKLAHOMA CITY OK 73102




                                                                                     SECURITIES AND EXCHANGE COMMISSION
SECURED COMMUNICATIONS INC                 ROSENBERG MEDIA
                                                                                     SEC OF THE TREASURY OFFICE OF GEN
STEVE SYNENKO                              JAY ROSENBERG
                                                                                     COUNSEL
3249 SE QUAY ST                            14413 AUTUMN BRANCH TERRACE
                                                                                     100 F ST NE
PORT ST. LUCIE FL 34984                    BOYDS MD 20841
                                                                                     WASHINGTON DC 20549




SECURITIES AND EXCHANGE COMMISSION         SECURITIES AND EXCHANGE COMMISSION
                                                                                     SHIPMAN & GOODWIN LLP
PHIL OFC BANKRUPTCY DEPT                   NY REG OFFICE BANKRUPTCY DEPT
                                                                                     ERIC S GOLDSTEIN,ESQ
ONE PENN CTR                               BROOKFIELD PL
                                                                                     ONE CONSTITUTION PLAZA
1617 JFK BLVD STE 520                      200 VESEY ST STE 400
                                                                                     HARTFORD CT 06103-1919
PHILADELPHIA PA 19103                      NEW YORK NY 10281-1022




SIRLIN LESSER & BENSON PC                  SENSIS INC                                SOCIAL SECURITY ADMINISTRATION
DANA S PLON,ESQ                            JOSE VILLA                                OFFICE OF THE GEN COUNSEL REGION 3
123 SOUTH BROAD ST.,STE 2100               818 SOUTH BROADWAY STE 100                300 SPRING GDN ST
PHILADELPHIA PA 19109                      LOS ANGELES CA 90041                      PHILADELPHIA PA 19123




STAPLES ADVANTAGE
                                           SLOSBURG REAL PROPERTY                    TOWER 1555
DEPT ATL
                                           BRIAN SCHUKAR                             DEBRA LAWSON
JAMIE THOMAS
                                           10040 REGENCY CIRCLE                      1555 PALM BEACH LAKES BLVD STE 1100
PO BOX 105748
                                           OMAHA NE 86114                            WEST PALM BEACH FL 33401
ATLANTA GA 30348-5748



                                           TN DEPT OF REVENUE
                                           LAURA L MCCLOUD, SR ASST ATTORNEY
US ATTORNEY FOR DELAWARE                                                             VINCODO LLC
                                           GENERAL
CHARLES OBERLY ELLEN SLIGHTS                                                         TIM DALY
                                           TN ATTORNEY GENERAL'S OFFICE
1313 NORTH MARKET ST                                                                 1554 CLARK DR
                                           BANKRUPTCY DIVISION
WILMINGTON DE 19801                                                                  YARDLY PA 19067
                                           P O BOX 20207
                                           NASHVILLE TN 37202-0207




WIECK DELUCA & GEMMA INCORPORATED          US EPA REG 3                              WILES & WILES LLP
ROBERT D WIECK,ESQ                         OFFICE OF REG COUNSEL                     VICTOR W NEWMARK,ESQ
ONE TURKS HEAD PLACE, STE 1300             1650 ARCH ST                              800 KENNESAW AVE.,STE 400
PROVIDENCE RI 02903                        PHILADELPHIA PA 19103                     MARIETTA GA 30060-7946




ZIEMER USA                                 WIECK DELUCA & GEMMA INCORPORATED
CAROL DEPPING OR BETH PRATT                CHRISTINE L BAGLIONI,ESQ
620 E 3RD ST                               ONE TURKS HEAD PLACE STE 1300
ALTON IL 62002                             PROVIDENCE RI 02903
